UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YURI STAROSTENKO and IRINA
TSAREVA,

                            Plaintiffs,               19 Civ. 9993 (KPF)
                   - v. -
                                                    ORDER OF SERVICE
UBS AG BANK,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs Yuri Starostenko and Irina Tsareva, appearing pro se, bring this

action pursuant to the Court’s federal question and diversity jurisdiction, 28

U.S.C. §§ 1331 and 1332. By Order dated November 8, 2019, the Court

granted Plaintiffs’ request to proceed without prepayment of fees, that is, in

forma pauperis.

      Because Plaintiffs have been granted permission to proceed IFP, they are

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process … in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). On November 25, 2019, the

Court ordered the Clerk of Court to mail Plaintiffs a U.S. Marshals Service

Process Receipt and Return form (USM-285 form). (Dkt. #10). The Court

stated that if Plaintiffs wished to have the U.S. Marshals serve process on their

behalf, they should complete the form, provide Defendant’s New York address,
and return the form to the Pro Se Intake Unit of the Court. (Id.). The Court

stated that upon its receipt, the Clerk of Court should issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon Defendant in New York. (Id.).

        On December 30, 2019, Plaintiffs returned the USM-285 form to the

Court indicating that the Marshals should serve Defendant at the following

address: Cede & Co. (DTC), 55 Water St., Ste Conc4, New York, NY 10041.

(Dkt. #15). The Marshals subsequently served the summons and complaint in

this action on the address provided by Plaintiffs. (Dkt. #18). On January 28,

2020, Plaintiffs received an email from a representative of Cede & Co. stating

that it had received a copy of the summons and complaint in this action but

explaining that it is not an agent of UBS AG and is not authorized to accept

service on its behalf. (Id.).

        Accordingly, on February 20, 2020, the Court received a letter from

Plaintiffs indicating that they have not yet been able to serve Defendant and

asking for an extension of time to complete service. (Dkt. #18). Plaintiffs’

request is GRANTED.

        Further, to allow Plaintiff to effect service on Defendant UBS AG through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out two USM-

285 forms for UBS AG. The first one should be filled out using the potential

service address provided by Plaintiffs in their January 30, 2020 letter (Dkt.

#18):




                                         2
                                   UBS AG New Branch
                                   Attn: Director Jennifer Sator
                                   787 Seventh Avenue, 14th Floor,
                                   New York, NY 10019

                   The second one should be filled out with the following address:

                                   David Kelly, Managing Director UBS AG
                                   600 Washington Boulevard
                                   Stamford, Connecticut 06901

                   The Clerk of Court should also deliver to the Marshals Service all the

          paperwork necessary for the Marshals Service to effect service upon Defendant

          at these two addresses.

                   Plaintiffs should notify the Court, in writing, with respect to whether they

          have an additional address in the United States at which the Defendant can be

          served.

                                                  CONCLUSION

                   The Clerk of Court is directed to fill out the two USM-285 forms for UBS

          AG with the addresses listed above and to deliver to the Marshals Service all

          the paperwork necessary for the Marshals Service to effect service upon

          Defendant at these two addresses.

                   SO ORDERED.

            Dated: February 21, 2020
                   New York, New York

                                                            KATHERINE POLK FAILLA
                                                           United States District Judge
A copy of this Order was mailed by Chambers to:

Yuri Starostenko                                               A copy of this Order was mailed by Chambers to:
11 East Street & Bay Street
                                                               Irina Tsareva
P.O. Box SS-5800
                                                               c/o Priderock Corporation Center
Nassau
                                                               P.O. Box N-4816
Bahamas
                                                               Nassau
                                                      3        Bahamas
